In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00241-CR


                       ROBERT DALE KNOOP, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 31st District Court
                                  Hemphill County, Texas
               Trial Court No. 2506, Honorable Steven Ray Emmert, Presiding

                                       July 9, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Robert Dale Knoop, Jr., pled guilty to and was convicted of the offense

of driving while intoxicated.    On January 24, 2002, appellant was sentenced to

incarceration in the Texas Department of Criminal Justice, Institutional Division, for a

period of fifteen years, and a $500 fine. Appellant timely filed a notice of appeal of this

conviction and was appointed counsel.        After appointed counsel filed a motion to

withdraw supported by an Anders brief, see Anders v. California, 386 U.S. 738, 744-45,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), this Court independently examined the record
and, agreeing with counsel’s assessment that there were no arguable grounds that

might support the appeal, granted counsel’s motion to withdraw and affirmed the trial

court’s judgment. See Knoop v. State, No. 07-02-00199-CR, 2002 Tex. App. LEXIS

8037, at *2 (Tex. App.—Amarillo Nov. 8, 2002, pet. ref’d).                     Following refusal of

appellant’s petition for discretionary review by the Texas Court of Criminal Appeals,

mandate was issued on May 7, 2003. This Court’s plenary power expired 60 days after

judgment. TEX. R. APP. P. 19.1(a).

       As appellant has been previously informed on two separate occasions, this Court

does not have jurisdiction over appellant’s attempted appeal. See Knoop v. State, No.

07-15-00057-CR, 2015 Tex. App. LEXIS 1610 (Tex. App.—Amarillo Feb. 18, 2015, no

pet.) (per curiam) (mem. op., not designated for publication); Knoop v. State, No. 07-14-

00380-CR, 2014 Tex. App. LEXIS 11587 (Tex. App.—Amarillo Oct. 21, 2014, no pet.)

(per curiam) (mem. op., not designated for publication). Because this Court is without

plenary power over this appeal, no further action may be taken by this Court in this

proceeding and the appeal is hereby dismissed.1




                                                       Per Curiam


Do not publish.




       1
           Appellant’s attempt to appeal contends that, since the time of his conviction and sentencing,
one of the prior convictions used to enhance the punishment range for his DWI conviction has been
vacated. While this is not an issue that can be addressed in this cause due to this Court’s lack of
jurisdiction, appellant may be able to obtain recourse by filing a petition for writ of habeas corpus
returnable to the Texas Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West
Supp. 2014).

                                                   2